Exhibit 10.1







NORTHEAST UTILITIES SERVICE COMPANY

TRANSMISSION AND ANCILLARY SERVICE

WHOLESALE REVENUE ALLOCATION METHODOLOGY







This Transmission and Ancillary Service Wholesale Revenue Allocation Methodology
dated as of January 1, 2008, is entered into by and between The Connecticut
Light and Power Company, Western Massachusetts Electric Company, Public Service
Company of New Hampshire, Holyoke Water Power Company and Holyoke Power and
Electric Company (collectively the "NU Companies").

WHEREAS, the NU Companies are engaged in the business of providing  transmission
and ancillary services to wholesale customers in New England; and

WHEREAS, Northeast Utilities Service Company ("NUSCO") receives revenues on
behalf of the NU Companies for the provision of transmission and ancillary
services provided by the NU Companies; and

WHEREAS, the NU Companies desire to clarify the methodology for allocating the
wholesale transmission and ancillary service revenues received by NUSCO among
the NU Companies;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the NU
Companies agree as follows:

SECTION 1.  DEFINITIONS

Capitalized terms not otherwise defined herein have the meaning specified in the
ISO New England Inc. ("ISO-NE") Transmission, Markets and Services Tariff, FERC
Electric Tariff No. 3 (the "ISO-NE Tariff"), as it may be amended from time to
time.

SECTION 2.  ALLOCATIONS

(a)

Wholesale revenues received by NUSCO on behalf of the NU  Companies for
transmission and ancillary service provided under Section II of the ISO-NE
Tariff shall be allocated to the individual NU Companies in proportion to their
respective revenue requirements that are used to calculate





the charges for the said service (e.g., wholesale revenues received from ISO-NE
for Regional Network Service shall be allocated to the individual NU  Companies
in proportion to their respective annual Total Transmission Revenue Requirements
for PTF).    

(b)

  Wholesale transmission support revenue and wholesale transmission rental
revenue received by NUSCO on behalf of the NU Companies will be directly
allocated to the NU Company that is named in the support or lease agreements or
contracts.   

(c)

Amortizations of prepaid wholesale transmission revenues will be allocated among
the individual NU Companies in proportion to their respective Category A Formula
Rate for Transmission Service.

(d)

Wholesale transmission revenues received by NUSCO on behalf of the NU Companies
for Excepted Transactions will be allocated among the individual NU Companies in
proportion to their respective Category A Formula Rate for Transmission Service,
except for revenues for directly assigned costs, which costs will be allocated
to the individual NU Companies in proportion to their respective directly
assigned costs.

By:  /s/ David R. McHale

      David R. McHale

For the Connecticut Light and Power Company




By:  /s/ David R. McHale

      David R. McHale

For Western Massachusetts Electric Company




By:  /s/ David R. McHale

      David R. McHale

For Public Service Company of New Hampshire




By:  /s/ David R. McHale

      David R. McHale

For Holyoke Power and Electric Company










2


